  Case 3:18-cv-02360-M Document 68 Filed 06/23/20                    Page 1 of 2 PageID 3244



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 SUSAN LANOTTE, derivatively on behalf
 of HIGHLAND GLOBAL ALLOCATION
 FUND, and on behalf of herself and all
 others similarly situated,

                         Plaintiff,

         v.

 HIGHLAND CAPITAL MANAGEMENT
 FUND ADVISORS, L.P., TIMOTHY HUI,                     No. 3-18-cv-02360-M
 BRYAN WARD, BOB FROEHLICH,
 JOHN HONIS, and ETHAN POWELL,

                         Defendants,

         and

 HIGHLAND GLOBAL ALLOCATION
 FUND,

                         Nominal Defendant.


                              PLAINTIFF’S NOTICE OF APPEAL


        Notice is hereby given that Plaintiff Susan Lanotte, derivatively on behalf of Highland

Global Allocation Fund, and directly on behalf of herself and all others similarly situated, hereby

appeals to the United States Court of Appeals for the Fifth Circuit this Court’s May 27, 2020 order

(Dkt. No. 66) that this case be dismissed for failure to meet the requirements for bringing the

derivative claims, and for failure to establish that the direct claims could be brought directly, rather

than derivatively.
  Case 3:18-cv-02360-M Document 68 Filed 06/23/20                Page 2 of 2 PageID 3245



Date: June 23, 2020                          Respectfully submitted,

                                                  /s/ Bruce W. Steckler
                                                  Bruce Steckler (Texas Bar No. 00785039
                                                  STECKLER GRESHAM COCHRAN
                                                  12720 Hillcrest Road, Suite 1045
                                                  Dallas, TX 75230
                                                  Telephone: 972-387-4040
                                                  Facsimile: 972-387-4041
                                                  bruce@sgc.law

                                                  Michael J. Barry (admitted pro hac vice)
                                                  John C. Kairis (admitted pro hac vice)
                                                  GRANT & EISENHOFER P.A.
                                                  123 Justison Street
                                                  Wilmington, DE 19801
                                                  Telephone: 302-622-7000
                                                  Facsimile: 302-622-7100
                                                  mbarry@gelaw.com
                                                  jkairis@gelaw.com

                                                  James S. Notis (admitted pro hac vice)
                                                  Meagan A. Farmer (admitted pro hac vice)
                                                  GARDY & NOTIS, LLP
                                                  126 East 56th Street, 8th Floor
                                                  New York, NY 10022
                                                  Telephone: 212-905-0509
                                                  Facsimile: 212-905-0508
                                                  jnotis@gardylaw.com
                                                  mfarmer@gardylaw.com

                                                  Counsel for Plaintiff Susan Lanotte




                                   CERTIFICATE OF SERVICE


       Pursuant to Local Civil Rule 5.1, I certify that all counsel of record who have appeared in

this case received a copy of this document via the Court’s CM/ECF system on June 23, 2020.


                                                    /s/ Bruce W. Steckler__________
                                                    Bruce W. Steckler
